Name: Commission Regulation (EEC) No 3997/89 of 28 December 1989 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 89 Official Journal of the European Communities No L 380/53 COMMISSION REGULATION (EEC) No 3997/89 of 28 December 1989 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 763/89 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 11 67/89 (3), as last amended by Regulation (EEC) No 3761 /89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1167/89 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. 2 . There shall be no levy for imports from Portugal , including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 84, 29 . 3 . 1989 , p. 1 . ( ») OJ No L 121 , 29 . 4 . 1989, p. 20 . (4) OJ No L 365, 15 . 12. 1989, p . 19 . No L 380/54 Official Journal of the European Communities 29 . 12. 89 ANNEX to the Commission Regulation of 28 December 1989 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 14,73 0401 10 90 13,52 0401 20 11 20,46 0401 20 19 19,25 0401 20 91 25,53 0401 20 99 24,32 0401 30 11 65,80 0401 30 19 64,59 0401 30 31 127,08 0401 30 39 125,87 0401 30 91 213,89 0401 30 99 212,68 0402 10 11 97,66 0402 10 19 l 90,41 0402 10 91 . 0,9041 / kg + 25,17 0402 10 99 0 0,9041 / kg + 17,92 0402 21 1 1 l 154,23 0402 21 17 l 146,98 0402 21 19 \ 146,98 0402 21 91 194,64 0402 21 99 \ 187,39 0402 29 1 1 00 1,4698/ kg + 25,17 0402 29 15 0 1,4698 / kg + 25,17 0402 29 19 0 1,4698 / kg + 17,92 0402 29 91 0 1 ,8739 / kg + 25,17 0402 29 99 0 1 ,8739 / kg + 17,92 0402 91 11 || 31,00 0402 91 19 || 31,00 0402 91 31 || 38,75 0402 91 39 l.I 38,75 0402 91 51 127,08 0402 91 59 125,87 0402 91 91 213,89 0402 91 99 \ 212,68 0402 9911 52,87 0402 99 19 52,87 0402 99 31 0 1,2345 / kg + 21,55 0402 99 39 0 ­ 1,2345 / kg + 20,34 0402 99 91 0 2,1 026 / kg + 21,55 0402 99 99 0 2,1 026 / kg + 20,34 29 . 12. 89 Official Journal of the European Communities No L 380/55 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 1 1 \ 22,87 0403 10 13 I 27,94 0403 10 19 \ 68,21 0403 10 31 (')- 0,1 683 / kg + 23,96 040310 33 0 0,21 90 / kg + 23,96 0403 10 39 (') 0,621 7 / kg + 23,96 0403 90 11 \ 97,66 0403 90 13 I 154,23 0403 90 19 194,64 0403 90 31 0 0,9041 / kg + 25,17 0403 90 33 0 1,4698 / kg + 25,17 0403 90 39 (') 1,8739 / kg + 25,17 0403 90 51 22,87 0403 90 53 \ 27,94 0403 90 59 l.I 68,21 0403 90 61 0 0,1 683 / kg + 23,96 0403 90 63 (') 0,2190 / kg + 23,96 0403 90 69 (') 0,621 7 / kg + 23,96 0404 10 11 ll 25,85 0404 10 19 0 0,2585 / kg + 47,92 0404 10 91 (2) 0,2585 / kg 0404 10 99 O 0,2585 / kg + 17,92 0404 90 1 1 97,66 0404 90 13 || 154,23 0404 90 19 194,64 0404 90 31 II 97,66 0404 90 33 II 154,23 0404 90 39 || 194,64 0404 90 51 (') 0,9041 / kg + 25,17 0404 90 53 CM3) 1,4698 / kg + 25,17 0404 90 59 (') 1,8739 / kg + 25,17 0404 90 91 O 0,9041 / kg + 25,17 0404 90 93 00 1,4698 / kg + 25,17 0404 90 99 0 1,8739 / kg + 25,17 0405 00 10 l . 220,08 0405 00 90 268,50 0406 10 10 I 214,17 0406 10 90 I 271,28 0736 20 10 0 393,60 0406 20 90 II 393,60 0406 30 10 0 169,65 0406 30 31 0 162,74 0406 30 39 0 169,65 0406 30 90 0 266,37 0406 40 00 0 158,11 0406 90 1 1 0 219,06 No L 380/56 Official Journal of the European Communities 29 . 12. (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 90 13 (3) 236,69 0406 90 15 (3) 236,69 0406 90 17 0 236,69 0406 90 19 (3) 393,60 0406 90 21 0 219,06 0406 90 23 0 174,56 0406 90 25 0 174,56 0406 90 27 (3) 174,56 0406 90 29 (3) 174,56 0406 90 31 (3) 174,56 0406 90 33 I 174,56 0406 90 35 (3) 174,56 0406 90 37 (3) 174,56 0406 90 39 (3) 174,56 0406 90 50 (3) 174,56 0406 90 61 393,60 0406 90 63 \ 393,60 0406 90 69 l 393,60 0406 90 71 214,17 0406 90 73 174,56 0406 90 75 l 174,56 0406 90 77 l 174,56 0406 90 79 l 174,56 0406 90 81 l 174,56 0406 90 83 l 174,56 040690 85 174,56 0406 90 89 (3) 174,56 040690 91 \ 214,17 0406 90 93 \ 214,17 0406 90 97 l 271,28 0406 90 99 l 271,28 1702 10 10 35,49 1702 10 90 ll 35,49 2106 90 51 ll 35,49 2309 10 15 ll 70,23 2309 10 19 ll 91,02 2309 10 39 \\ 85,81 2309 10 59 \\ 72,03 230910 70 l 91,02 2309 90 35 Il 70,23 2309 90 39 ll 91,02 2309 90 49 ll 85,81 2309 90 59 \\ 72,03 2309 90 70 91,02 29. 12. 89 Official Journal of the European Communities No L 380/57 (') The levy on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling -within this subheading is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation .